Citation Nr: 0619380	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  98-08 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from May 1952 to July 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The veteran appealed a June 2000 Board decision denying his 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2000, VA's General Counsel, 
representing the Secretary, filed an unopposed motion 
requesting that the Court vacate the Board's decision, stay 
further proceedings, and remand the claim to the Board for 
compliance with directives specified.  The Court granted the 
motion in a February 2001 Order.

In March 2002, the Board undertook additional development of 
the case pursuant to authority then granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  The additional development was to comply 
with the Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), which became effective on November 9, 2000, 
during the pendency of the appeal.  Implementing regulations 
were created and codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2005).  The veteran was again to be asked to 
provide necessary information regarding his alleged stressor 
in service and another attempt was to be made to verify this 
stressor.  Also, private and VA clinical records were to be 
obtained.  

But on May 1, 2003, before the development could be 
completed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated a portion of the 
Board's development regulations - specifically, 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-49 (Fed. 
Cir. 2003).  Under the invalidated 38 C.F.R. § 19.9(a)(2), 
the Board could consider additional evidence without having 
to either remand the case to the RO for initial consideration 
or obtain the appellant's waiver.  

So the Board remanded the case to the RO in September 2003 to 
attempt to have the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) (subsequently renamed the U.S. 
Army and Joint Services Records Research Center (JSRRC)) 
verify the veteran's alleged stressor and, if verified, to 
have him undergo a VA psychiatric examination to obtain a 
medical opinion indicating whether it was at least as likely 
as not he had PTSD as a result of the stressor.  

Also in the September 2003 remand, the Board noted that the 
veteran's attorney (who withdrew his representation of the 
veteran in August 2004) had contended in a July 2001 
statement that the veteran's letter received in February 1998 
was also a request to reopen his claim for service connection 
for a nervous condition (psychiatric condition other than 
PTSD).  However, because that issue had not yet been 
adjudicated by the RO, much less denied and appealed, it was 
referred there for appropriate development and consideration.  

The Board had denied service connection for a psychiatric 
disorder other than PTSD in November 1995.  And after also 
denying a motion for reconsideration of that decision in June 
1996, the veteran appealed that Board decision to the Court 
- which, in February 1997, dismissed his appeal as untimely.  

More recently, the veteran and his attorney were notified of 
a June 2004 RO decision that again denied service connection 
for a psychiatric disorder other than PTSD.  And he did not 
submit a timely notice of disagreement (NOD) in response to 
initiate an appeal of that decision.  Therefore, the Board 
does not have jurisdiction to consider this additional claim.  
See 38 C.F.R. § 20.200 (2005).  

The Board again remanded this case to the RO in September 
2004 for additional development of the record.  
Unfortunately, the RO did not complete a significant portion 
of that requested development.  Therefore, regrettably, the 
case must be REMANDED yet again to the RO via the Appeals 
Management Center (AMC).  VA will notify the appellant if 
further action is required.




REMAND

The Board's September 2004 remand requested the RO to search 
for morning reports (MRs) of Co K, 196th Inf Regt in 1952 
that may document unit casualties as a result of the alleged 
aircraft incident, as suggested by the USASCRUR in its reply 
in November 2003.  The record shows that in December 2004 the 
AMC requested that the service department search for noted 
MRs "in 1952."  The service department responded that the 
AMC should narrow its requested search to three months or 
less.  The record does not indicate the AMC followed up on 
the service department's request.  

Unfortunately, the remaining missing piece of evidence 
necessary for final consideration of the veteran's claim 
relates to verification of his claimed stressor in service, 
which is required to support a diagnosis of PTSD.  
See 38 C.F.R. § 3.304(f) (2005).  That is the evidence that 
might be obtained by the requested search, if narrowed to the 
parameters indicated.  The veteran is entitled, as a matter 
of law, to compliance with the Board's remand directives; 
this is nondiscretionary and where, as here, there has not 
been compliance, the Board itself errs in failing to ensure 
compliance."  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as a significant portion of the Board's 
September 2004 remand was not completed by the AMC, the 
appellant's appeal is not yet ready for final appellate 
consideration.  

Therefore, the case is REMANDED for the following action:

1.  As requested by the Board in its 
September 2004 remand, search for morning 
reports (MRs) of Co K, 196th Inf Regt in 
1952 that may document unit casualties as 
a result of the alleged aircraft 
incident, narrowing the search dates to 
three months or less, as requested by the 
service department.  



2.  If, and only if, sufficient 
information is obtained verifying the 
veteran's alleged stressor, schedule him 
for another VA psychiatric examination to 
determine whether it is at least as 
likely as not that:  (1) he has PTSD and, 
if he does, (2) it is a result of the 
verified stressor.  Send the claims 
folder to the examiner for a review of 
the veteran's pertinent medical history 
to facilitate making these 
determinations.  

3.  Thereafter, review the claims file.  
If the requested development is 
incomplete, take corrective action.  
38 C.F.R. § 4.2 (2005); Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim remains denied, send the 
veteran a supplemental statement of the 
case (SSOC) and give him time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


